Citation Nr: 1215866	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  04-32 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and his sister


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from October 18, 1994 to October 28, 1994.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran testified in support of this claim during a videoconference hearing held before the undersigned Acting Veterans Law Judge in February 2005.  In May 2006, the Board remanded this claim to the RO for additional action and, in October 2009, it referred the claim to a medical expert for a Veterans Health Administration (VHA) opinion.

In October 2010, the Board affirmed the RO's September 2002 rating decision.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2012, based on a Joint Motion 
To Vacate And Remand (joint motion), the Court remanded the matter to the Board for action consistent with the terms of the joint motion.  

The Board in turn REMANDS this claim to the RO via the Appeals Management Center in Washington, D.C. 


REMAND

Prior to adjudicating this claim, further development is needed.  See 38 C.F.R. § 19.9 (2011).

In May 2006, the Board remanded this claim to the RO for multiple purposes, including, in part, obtaining a complete set of clinical records from the VA Medical Center in North Little Rock, Arkansas dated since 1994.  On remand, the RO complied.  In requesting such records, the RO indicated that, if there were no records available, a negative reply was necessary and that, if the records had been retired, they needed to be recalled.  In September 2006, the VA facility responded that the Veteran did not have any records at that facility for the dates specified.  The VA facility did not indicate whether the records had been retired.  Rather than contacting the VA facility to complete the requested action, the RO proceeded in readjudicating the Veteran's claim. 

A Board remand imposes upon VA's Secretary a concomitant duty to ensure compliance with the terms of the remand.  When the RO fails to comply with the Board's orders set forth therein, the Board must insure subsequent compliance by returning the claims file for completion of the previously requested action.  Stegall v. West, 11 Vet. App. 268 (1998).  As the parties to this appeal pointed out in their joint remand, the absence of records at the VA Medical Center in North Little Rock does not establish that the records do not exist.  VA treatment records are deemed "inactive" three years after the last episode of care, at which time they are retired to a selected records storage facility for 72 years.  In light of this fact, it is crucial for the VA Medical Center to search its retired records for the treatment records the Veteran has identified.

This case is REMANDED for the following action:

1.  Request the VA Medical Center in North Little Rock, Arkansas to search all retired records for the Veteran's treatment records dated since 1994.  

2.  Readjudicate this claim based on all of the evidence of record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.  Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  

The Board intimates no opinion as to the ultimate disposition in this case, but reminds the Veteran that he has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999). 

This claim must be afforded expeditious treatment.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


